Howe, J.
The plaintiffs seized certain cotton by attachment. O’Brien came in by way of third opposition, claiming a privilege on the cotton and its proceeds. The plaintiffs filed many exceptions to the right of the opponent to come in, of which the court below sustained one, namely, that the opposition was premature. The opponent appealed.
The judge below may have erred in the reasons he gave, and yet his judgment be practically correct.
It appears by the record, that the defendant in the suit bonded the ■cotton attached, and it was released to him. The bond was left to respond to the plaiutiffs’ rights, but the opponent could take no advantage of it. He could, have no privilege on the bond, nor any proceeds which might be realized by the enforcement of its obligations. He never seized the cotton himself. From the moment that the cotton went out of court his opposition perished.
Judgment affirmed.